department of the treasury internal_revenue_service washington d c dec onne ‘ ae oe ‘tl tax_exempt_and_government_entities_division kaekekekkeekrreekrerereeikeerererkkkkkrr kakeekekrereerereereerekkrekrkeakkkr kare kerkkrekerereerererkrerrerrerrrrreeree attention a krekkkkkehakkreerekkkrkek legend state a hraekrekr ike erk ere ererererrekakkk kek corporation m krkkkkkeerekreerkeerererereererkekrereerereerer corporation n kekkererererekrrreeereererererereeerererereee corporation o keke ererrekerrerrererrrrk rra corporation p kkekrereereerrkrereererereerererererererrreerre conference d keke kee eker kkeerikikrekekkarkekerkrerk church a rkekerererer ere rerereerreeeeeeereeererrererier order b erkerire eae rar rer eir eer eer er eker eere eker ee individual a kkrekereererererererkeererekkerekrerrerrereark plan x hkrekakikerererererereererrerrereererererrereerr kee rere ere ree kerr krrekerekkerekerekrererererrerereeriereerr eka plan y rkekrererererrerreer ere eekekkekekeek committee m krkkerrerererreeer re ree rreriree kier ereeer directory p ee khkkkekerekrekeeeerrererrekrerreeekhireekreree dear krekkrerererekrekekkrkke this is in response to a ruling_request dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative concerning whether plan x qualifies as a church_plan within the meaning of sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf to i re ne an kkekrekekreekeerkerkeereeekreeekererkereee corporation m was founded in and was incorporated in by order b a religious congregation that was founded under the auspices of church a in changed from order b to individual a an official of church a four years later corporation m changed its name to corporation n after over a century of service sponsorship of corporation m was corporation n is an organization described in sec_501 of the code which is exempt from taxation under sec_501 corporation n is also a nonprofit corporation incorporated in state a as a general care hospital whose primary purpose is to provide medical_care in the northern state a area corporation n is listed in directory p as a church a organization and as such will at all times uphold embrace and be subject_to the traditions teachings and of church a the spirit and tradition of its sponsors and the ethical and religious directives for church a health care services promulgated by conference d pursuant to article i sec_4 of corporation n's bylaws individual a must approve the appointment or removal of any member of corporation n's governing board in addition corporation n receives funding from church a _ corporation o is a nonprofit state a corporation whose purpose is to participate in the integrated system for the delivery of health care services established by corporation n corporation o's sole member and sponsor since its inception has been corporation n since corporation o has purchased a number of physician private practice assets and has employed a significant number of area physicians and support staff to assist corporation n in the furtherance of its health care purpose and religious mission on date corporation n adopted plan x pian x is a fully funded defined benefit pension_plan which was established by corporation n for the benefit of its employees article a of plan x provides that individual a shall appoint an administrative committee committee m to manage and administer plan x committee m shall be the plan_administrator and named fiduciary of plan x committee m shall consist of not fewer than three members who believe in and follow the tenets of church a the members of committee m may be removed with or without cause by individual a at any time upon the death or resignation removal or inability to serve by any member of committee m individual a shall name the successor of such member plan x has received a determination_letter and is recognized as a qualified_plan under sec_401 of the code corporation n’s board is directly controlled by church a since individual a as a church official must approve all board members individual a must also approve certain aspects of corporation n’s operations such as major loans and krkrrkrkerererereekrekakererekrekrrkkre expenditures dissolution merger or sale of substantially_all assets and changes in the governing documents and mission statement since date corporation o has maintained plan y a fully funded defined_benefit_plan for the benefit of its employees plan y has received a determination_letter and is recognized as a qualified_plan under sec_401 of the code as of date effective date corporation n and corporation o merged plan y into plan x as of the effective date all persons who at the time were participants and beneficiaries of plan y became participants and beneficiaries of plan x plan x continues to provide to those participants and beneficiaries all benefits that accrued under plan y prior to the effective date date a portion of corporation n's laboratory pharmacy dietary and first aid services are considered for-profit unrelated business activities plan x has big_number participants of that amount participants or percent of the total engage in these unrelated activities none of the former participants of plan y who are now covered by plan x engage in unrelated businesses based on the aforementioned facts you have requested a ruling that plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 of the code provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church or a convention or association of churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or b if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 of the code sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is keke kerrier erere eker rekeekkker controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from taxation under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under sec_414 sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 of the code in this case corporation n is an organization that is tax exempt under sec_501 of the code and is controlled by and associated with church a as follows corporation n’s board is directly controlled by church a since individual a as a church official must approve all board members individual a must also approve certain aspects of corporation n’s operations such as major loans and expenditures dissolution merger or sale of substantially_all assets and changes in the governing documents and mission statement further corporation n shares common religious bonds and convictions with church a as evidenced by its listing in directory p as a church a organization and as such will at all times uphold embrace and be subject_to the traditions teachings and canon law of church a the spirit and tradition of its sponsors and the ethical and religious directives for church a health care rekkeereriekekekre re kereererkekrekerrek eee services promulgated by conference d in addition corporation n receives funding from church a pursuant to article sec_4 of corporation n's bylaws individual a must approve the appointment or removal of any member of corporation n's governing board in view of the stated purpose of corporation n its organization and structure its actual activities and its common religious bonds with church a we conclude that the employees of corporation n meet the definition of employee in sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 and c of the code employees of corporation n are deemed to be employees of church a through corporation n's affiliation with church a and church a is deemed to be the employer of such employees for purposes of the church_plan rules of sec_414 of the code although plan x covers eligible employees of for-profit entities which are involved in unrelated trades_or_businesses it is anticipated that on an ongoing basis the participation of such employees will not constitute more than an insubstantial portion of the total plan x participants you have previously represented that of the big_number participants in plan x participants or about percent of those participants are employees of for-profit entities affiliated with corporation n substantially_all plan x participants are employees of organizations described in sec_501 of the code and exempt from tax under sec_501 a therefore in accordance with sec_414 of the code substantially_all of the individuals included in plan x are church employees as described in sec_414 of the code for purposes of the church_plan rules it is concluded based on these representations that however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church or a convention or association of churches it has been represented that plan x is administered by committee m an advisory committee whose members are appointed by individual a it has also been represented that the principal purpose or function of committee m is the administration of plan x committee m is the plan_administrator and named fiduciary of plan x individual a has the authority to remove members of committee m and to appoint successors to committee m members of committee m must believe in and follow the tenets of church a kerekerrkekreeekkerereeeeereererereer because the principal function of committee m is the administration of plan x committee m is an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement or welfare benefits for employees of corporation n therefore committee m qualifies as an organization described in sec_414 of the code therefore we conclude with respect to your ruling_request that plan x is a church_plan within the meaning of sec_414 of the code this ruling expresses no opinion as to whether plan x satisfies the requirements of a qualified_plan under sec_401 of the code the determination as to whether a plan constitutes a qualified_program under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio these rules do not apply to plans maintained by churches of qualified church-controlled organizations as defined in sec_3121 and b of the code this ruling expresses no opinion as to whether corporation n is a church or qualified_church-controlled_organization within the meaning of sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it cannot be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions please contact crear ere areer raei a reese aa iis t ep ra t at rkekkk kkrkkkrkrk sincerely yours signed joyce eb floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this ruling notice
